Case 5:18-mj-00677-TWD Document 1 Filed 11/08/18 Page 1 of 4

AO 91 (Rev. ll/l l) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
Northern District of New York
UNITED STATES OF AMERICA )
v. )
DEANDRE PETERSON, and ) ease No. 5;18-MJ- b 77 (TWD)
DAMION ANDERSON, )
)
)
)
Defendants )
CRIM]NAL COMPLA]NT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On

or about the date(s) of November 8, 2018, in the county of Onondaga, in the Northern District of New York the

defendants violated:
Code Section l Ojj”ense Description
Title 21, United States Code, Sections Conspiracy to possess with the intent to distribute and to distribute
84l(a)(l), (b)(l)(C) and 846 a controlled substance, to wit: cocaine base, a Schedule II

controlled substance

This criminal complaint is based on these facts:
See attached afHdavit in support of criminal complaint

lZ Continued on the attached sheet.
W/.¢»~M.Q O\ - QA,<,.,-QQ/

 

Complainant ’s signature
Michael A. Carwell Special Agent BATF

 

Printed name and tit '

Sworn to before me and signed in my presence.

Date: November 8, 2018

 

 

 

City and State: Syracuse, New York Hon. Thérese Wiley Dancks, U.S. Magistrate Judge

 

Printed name and title

Case 5:18-mj-00677-TWD Document 1 Filed 11/08/18 Page 2 of 4

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

 

Michael Carwell, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF), being duly sworn, deposes and says:

1. I am the applicant herein and I am currently assigned to the ATf" Syracuse Field
Offlce. I have been a Special Agent since September 2005. I have submitted affidavits in the
past in support of criminal complaints. I have also participated in the execution of hundreds of v
search warrants for weapons, as well as controlled substances in which controlled substances,
narcotics proceeds and drug paraphernalia have been seized.

2. I make this affidavit in support of a criminal complaint charging Deandre
Peterson and Damion Anderson with a violation of Title 21, United States Code, Sections
841(a)(1), (b)(l)(C) and 846 for conspiracy to possess with intent to distribute and to distribute
cocaine base (crack cocaine), a Schedule ll controlled substance

3. I base this affidavit on information supplied by the Syracuse Police Department
(SPD), and other local and state law enforcement agencies Since this affidavit is being
submitted for the limited purpose of establishing probable cause to support a criminal complaint,
I have not included each and every fact known to me concerning this investigation I have set
forth only the facts, which I believe, are necessary to establish probable cause for the complaint

4. On November 8, 2018, law enforcement met with an undercover officer
(hereinafcer, “UC”) for the propose of conducting a controlled purchase of drugs in the

neighborhood of South/Southwest side of the City of Syracuse. The UC was given a sum of U.S.
1

Case 5:18-mj-00677-TWD Document 1 Filed 11/08/18 Page 3 of 4

currency with pre-recorded serial numbers and a recording device to put on her/his person. The
UC then drove to a location previously identified and agreed upon by law enforcement The UC
was followed under surveillance by law enforcement agents.

5. Shortly thereafter, officers observed the UC approach an individual subsequently
identified as Damion Anderson. The UC asked Anderson.about buying drugs, and Anderson told
the UC to come back in approximately ten (10) minutes. During the interim, Anderson was
observed by other law enforcement officers meeting with an individual subsequently identified
as Deandre Peterson. During that meeting, law enforcement observed Peterson hand something
to Anderson. A few minutes after meeting with Peterson, Anderson met again with the UC and
sold the UC two (2) small baggies containing off-white chunk-like substances visually consistent
with crack cocaine in exchange for $'70.00 of pre-recorded “buy money.”

6. Following the transaction, the UC turned over the two (2) baggies to other
officers Sergeant David Metz of the Syracuse Police Department field tested the off-white
chunk like substances contained in those two (2) baggies utilizing a Narco Pouch 904b Reagent
Kit and received a positive reaction for the presence of cocaine.

7 . Following the UC’s controlled purchase of narcotics nom Anderson, law
enforcement arrested both Anderson and Peterson. During a search incident to arrest of
Peterson, officers recovered nine (9) additional baggies of an off-white chunk-like substance
visually consistent with, and believed by law enforcement to be, cocaine base (crack cocaine).

8. Incident to the arrest of Anderson, he was searched and officers recovered the

$70.00 of pre-recorded buy money on Anderson’s person.

Case 5:18-mj-00677-TWD Document 1 Filed 11/08/18 Page 4 of 4

CONCLUSION
9. Based upon the above, I believe that probable cause exists that Deandre Peterson
and Daniion Anderson violated Title 21, United States Code, Sections 841(a)(1), (b)(l)(C) and
846 by conspiring to possess with intent to distribute and to distribute a substance containing

cocaine base, a Schedule II controlled substance.

Wal)».r& owed

Michael Carwell
Special Agent
Bureau of Alcohol, Tobacco, and Firearms

 

Sworn to before me this
8“‘ da of November, 2018

   
       

!;- ted States Magistrate

